            CASE 0:20-cr-00292-PJS-KMM Doc. 32 Filed 04/06/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                                      Case No. 20-cr-292-PJS-KMM

                       Plaintiff,

 v.
                                                                     ORDER
 ANTONIO OCAMPO,

                        Defendant.


       This matter is before the Court on the Antonio Ocampo’s motions seeking discovery
and disclosure. The Court held a video hearing on April 6, 2021, and heard oral argument
from counsel for Mr. Ocampo and the government. Based on the discussion at the hearing
and the parties’ written submissions, the Court enters the following Order.

       1.       Motion for Pretrial Disclosure of 404 Evidence (ECF No. 21).

       Mr. Ocampo moves for an order requiring immediate disclosure of any evidence the
government intends to offer at trial pursuant to Federal Rule of Evidence 404(b). The
government states that it intends to disclose any such evidence at least fourteen days prior to
trial. The motion is GRANTED IN PART. Rule 404(b)(3) requires a prosecutor to provide
reasonable pretrial notice of the evidence the government intends to offer in a criminal trial.
Accordingly, the government must disclose any evidence it intends to offer at trial under
Rule 404(b) no later than three weeks prior to trial. Such notice will ensure that the
defense has a “fair opportunity” to address the admissibility of such evidence at trial. Fed. R.
Evid. 404(b)(3)(A).

       2.       Motion to Compel Attorney for the Government to Disclose Evidence
Favorable to the Defendant (ECF No. 22).

        Mr. Ocampo seeks an order requiring the government to disclose evidence favorable
to the defense as required by Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405
U.S. 150 (1972), and their progeny. He also asks the Court to direct the prosecution to
review the files of all agencies involved in this case to determine whether any exculpatory


                                                1
         CASE 0:20-cr-00292-PJS-KMM Doc. 32 Filed 04/06/21 Page 2 of 3




material exists and to disclose any such evidence to the defense. The government sates that it
is aware of its obligations under the case law and agrees to provide evidence that is favorable
to the defendant and material to the defense, to the extent it has not already done so. The
motion is GRANTED. Brady, Giglio, and their progeny impose an ongoing obligation on the
government to provide exculpatory evidence to the defense. All such material must be
disclosed to the defense within 14 days of the date of this Order. If the government later
discovers the existence of any such evidence, it must provide it to the defense as soon as
practicable to allow for adequate trial preparation.

       3.      Motion for Discovery and Inspection (ECF No. 23).

        Mr. Ocampo seeks discovery and disclosure from the government pursuant to the
Federal Rules of Criminal Procedure. The government does not oppose the motion. The
government states that it has already provided information to the defense as required by
Federal Rule of Criminal Procedure 16 and will continue to comply with the requirements of
the Rule. The government also notes that it may call an expert at trial to testify about drug
trafficking. The motion is GRANTED to the extent that the government must provide
discovery and disclosure as required by Rule 16. The government shall make any expert
disclosures at least 30 days prior to trial. Mr. Ocampo shall make any expert disclosures
at least 14 days prior to trial.

      4.       Motion to Disclose and Make Informant Available for Interview (ECF
No. 24).

         Mr. Ocampo seeks an order requiring the government to disclose the identity of any
informant the government used in its investigation of this case. The government opposes
the motion, asserting that it is not required to disclose any informant who will not testify at
trial and that it will disclose the identity of any informant who will testify at trial along with
its disclosure of Jencks Act materials. The government does not, however, state explicitly
whether or not its investigation involved any informant whose disclosure might be required,
nor does it clarify whether it is, in fact, asserting its privilege against disclosure under Roviaro
v. United States, 353 U.S. 53 (1957).

        At this stage, the Court concludes that Mr. Ocampo has not made a showing that
disclosure of an informant’s identity is material to the outcome of the case. United States v.
Gonzalez-Rodriguez, 239 F.3d 948, 951 (8th Cir. 2001) (providing that disclosure is required
where necessary to ensure a fair trial). However, the government’s response to the motion
leaves important questions regarding its use of an informant, if any, unanswered.
Accordingly, the motion is DENIED WITHOUT PREJUDICE. Within 14 days of the
date of this Order, counsel for the parties shall meet and confer to discuss whether any


                                                 2
         CASE 0:20-cr-00292-PJS-KMM Doc. 32 Filed 04/06/21 Page 3 of 3




informant was used during the government’s investigation, whether the government will, in
fact, assert its privilege regarding disclosure, and whether the defense will challenge the
assertion of the privilege. Mr. Ocampo may renew his motion if he deems it appropriate to
further seek disclosure of such an informant.

       5.     Motion for Early Disclosure of Jencks Act Material (ECF No. 25).

       Mr. Ocampo seeks an order requiring the government to provide Jencks Act
materials to the defense at least three days prior to trial. The government does not object to
the motion, but it does object to any order requiring early disclosure of Jencks Act materials.
The government further states that it “understands that early disclosure of such material
promotes efficient trials and will agree to the reciprocal exchange of Jencks Act materials
with defense counsel 3 days before trial.” Gov’t Resp. at 4–5. Based on the government’s
agreement, the motion is GRANTED. The government shall abide by its representation
that such disclosure will be made three business days prior to trial, and is encouraged to
disclose such materials well ahead of that deadline.

     6.    Motion for Government Agents to Retain Rough Notes and Evidence
(ECF No. 26).

        Mr. Ocampo asks the Court to require the government to instruct law enforcement
officials involved in the investigation to retain and preserve any rough notes. The
government does not object to the motion. Accordingly, the motion is GRANTED.


Date: April 6, 2021

                                                           s/Katherine Menendez
                                                          Katherine Menendez
                                                          United States Magistrate Judge




                                               3
